Opinion issued June 6, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00384–CV
____________

IN RE ARTHUR E. JOHNSON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION ON REHEARINGIn case number 01–06–00384–CV, we sua sponte vacate our order and
withdraw our opinion of May 5, 2006 dismissing for nonpayment of required filing
fees the petition for a writ of mandamus and motion for leave to file the petition.
          The Court notifies relator that the Court may dismiss this original proceeding
if relator does not pay all the required fees or file an affidavit of indigence that
conforms with the requirements of the Texas Rule of Appellate Procedure.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases); Tex. R. App. P. 20.1(a), (c)(2)
(establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon 2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3)
(listing fees in court of appeals).
          The final deadline to pay all the required fees or file a conforming affidavit is
June 19, 2006.  If all unpaid required fees or a conforming affidavit of indigence is
not received in the form described above by the deadline, the Court may dismiss the
original proceeding without further notice.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.